Exhibit 10.1

Targa Resources Partners LP

and

Targa Resources Partners Finance Corporation

$1,000,000,000 5.500% Senior Notes Due 2030

PURCHASE AGREEMENT

November 13, 2019

RBC CAPITAL MARKETS, LLC

As representative of the

several Initial Purchasers listed

in Schedule 1 hereto

Brookfield Place

200 Vesey Street

New York, New York 10281-8098

Ladies and Gentlemen:

Targa Resources Partners LP, a limited partnership organized under the laws of
Delaware (the “Partnership”), along with Targa Resources Partners Finance
Corporation, a Delaware corporation (“Finance Co” and, together with the
Partnership, the “Issuers”), hereby confirm their agreement with the several
Initial Purchasers listed in Schedule 1 hereto (the “Initial Purchasers”) for
whom RBC Capital Markets, LLC is acting as representative (the “Representative”)
as set forth below.

Targa Resources GP LLC, a Delaware limited liability company (the “General
Partner”), owns a 2% general partnership interest in the Partnership. The
Partnership’s direct or indirect majority-owned subsidiaries are listed in
Schedule 2 hereto and are referred to herein as the “Subsidiaries”; and the
Subsidiaries listed in Schedule 3 hereto are referred to herein as the
“Non-Guarantor Subsidiaries.”

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Issuers propose to issue and sell to the Initial Purchasers $1,000,000,000
aggregate principal amount of their 5.500% Senior Notes due 2030 (the “Notes”),
which will be unconditionally guaranteed on a senior basis as to principal,
premium, if any, and interest (the “Guarantees”) by the Subsidiaries of the
Partnership named in Schedule 4 hereto (each individually, a “Guarantor” and
collectively, the “Guarantors” and, together with the entities named in Schedule
5 hereto, the “Material Subsidiaries”). The Guarantors, other than Targa SouthOk
NGL Pipeline LLC, an Oklahoma limited liability company (“SouthOk”), are
referred to herein as the “Covered Guarantors,” and the Guarantors, other than
the entities named on Schedule 6 hereto, are referred to herein as the
“Non-Excluded Guarantors.” The Notes are to be issued under an indenture (the
“Indenture”) to be dated as of November 27, 2019, by and among the Issuers, the
Guarantors and U.S. Bank National Association, as Trustee (the “Trustee”).



--------------------------------------------------------------------------------

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum dated November 13, 2019 (including any documents
incorporated therein by reference, the “Preliminary Memorandum”) setting forth
or including a description of the terms of the Notes, the terms of the offering
of the Notes, a description of the Partnership and any material developments
relating to the Partnership after the date of the most recent historical
financial statements included therein. As used herein, “Pricing Disclosure
Package” shall mean the Preliminary Memorandum, as supplemented or amended by
the written communications listed on Annex A hereto, in the most recent form
that has been prepared and delivered by the Issuers to the Initial Purchasers in
connection with their solicitation of offers to purchase Notes prior to the time
when sales of the Notes were first made (the “Time of Execution”). Promptly
after the Time of Execution and in any event no later than the second Business
Day following the Time of Execution, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum (including any documents
incorporated therein by reference, the “Final Memorandum”), which will consist
of the Preliminary Memorandum with such changes therein as are required to
reflect the information contained in the amendments or supplements listed on
Annex A hereto. The Issuers hereby confirm that each of the Issuers has
authorized the use of the Pricing Disclosure Package, the Final Memorandum and
the Recorded Road Show (defined below) in connection with the offer and sale of
the Notes by the Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which are “contained,” “included” or “stated” in the Offering
Memorandum (as defined below) (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which are incorporated by reference in the Offering Memorandum; and
all references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) which is
incorporated by reference in the Offering Memorandum.

The Initial Purchasers and their direct and indirect transferees of the Notes
will be entitled to the benefits of a Registration Rights Agreement (the
“Registration Rights Agreement”), pursuant to which the Issuers and the
Guarantors will agree, among other things, to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the Notes
or the Exchange Notes (as defined in the Registration Rights Agreement) under
the Act, unless (i) the Notes are freely transferable without volume
restrictions by holders that are not affiliates of the Issuers in accordance
with Rule 144 (or any similar provision then in effect), (ii) the Notes do not
bear a restrictive legend and (iii) the Notes do not bear a restricted CUSIP
number as of the 370th day after the Closing Date.

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Issuers and the Guarantors jointly and severally represent
and warrant to and agree with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package did not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Pricing Disclosure Package and Final Memorandum, in reliance upon and
in conformity with information furnished in writing to the Partnership by or on
behalf of the Initial Purchasers through the Representative specifically for
inclusion therein. The Issuers and the Guarantors have not distributed or
referred to and will not distribute or refer to any written communications (as
defined in Rule 405 of the Act) that constitute an offer to sell or solicitation
of an offer to buy the Notes (each such communication by the Issuers and the
Guarantors or each of their agents and representatives (other than the Pricing
Disclosure Package and Final Memorandum), an “Issuer Written Communication”)
other than the Pricing Disclosure Package, the Final Memorandum and the recorded
electronic road show made available to investors (the “Recorded Road Show”). Any
information in an Issuer Written Communication that is not otherwise included in
the Pricing Disclosure Package and the Final Memorandum does not conflict with
the Pricing Disclosure Package or the Final Memorandum and, each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) Each of the Partnership, the General Partner and the Material Subsidiaries
has been duly organized or formed and is validly existing as a limited
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction set forth opposite its name in Schedule 2 attached
hereto, with full power and authority to own or lease its properties and to
conduct its business, in each case as described in the Offering Memorandum in
all material respects. Each of the Partnership, the General Partner and the
Material Subsidiaries is duly registered or qualified to do business as a
foreign limited partnership or limited liability company, as applicable, and is
in good standing under the laws of each jurisdiction which requires such
registration or qualification, except where the failure to be so registered or
qualified would not reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect”

 

3



--------------------------------------------------------------------------------

shall mean a material adverse effect on (i) the business or properties,
earnings, condition (financial or otherwise) or prospects, taken as a whole, of
the Partnership and its Subsidiaries, considered as one enterprise, whether or
not in the ordinary course of business, or (ii) the ability of each Issuer and
each Guarantor to perform its obligations under the Notes.

(c) Finance Co has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(d) The General Partner is the sole general partner of the Partnership with an
approximate 2.0% general partner interest in the Partnership, taking into
account the general partner interests which will be issued on or before a record
date, end of a month or end of a quarter pursuant to Section 5.2(c) of the
agreement of limited partnership of the Partnership (as the same has been
amended or restated, the “Partnership Agreement”); such general partner interest
has been duly and validly authorized and issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all liens, encumbrances, security interests, charges
or other claims (“Liens”) other than (i) those created by or arising under the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”) or the
Partnership Agreement, (ii) restrictions on transferability and other Liens
described in the Offering Memorandum, (iii) those arising pursuant to or
permitted under that certain Fourth Amended and Restated Credit Agreement, dated
June 29, 2018, by and among the Partnership, Bank of America, N.A., as
Administrative Agent, Collateral Agent and Swing Line Lender, and the other
lenders and L/C Issuers party thereto (as supplemented, amended or restated and,
together with the agreements, exhibits, and attachments contemplated or included
therein, the “Partnership Credit Agreement”), or (iv) those arising pursuant to
or permitted under that certain Credit Agreement, dated February 27, 2015, by
and among Targa Resources Corp., Bank of America, N.A. as Administrative Agent,
Collateral Agent, Swing Line Lender and the L/C Issuer and each lender from time
to time party thereto, as amended.

(e) All of the issued and outstanding equity interests of each Material
Subsidiary (i) have been duly authorized and validly issued (in accordance with
the limited partnership or limited liability company agreement (collectively,
the “Organizational Agreements”) or the certificate of limited partnership,
formation or conversion or other similar organizational document (in each case
as in effect on the date hereof and as the same has been amended or restated)
(collectively with the Organizational Agreements, the “Material Subsidiary
Organizational Documents”), as applicable, of such Material Subsidiary), are
fully paid (except in the case of an interest in a limited partnership or
limited liability company, to the extent required under the organizational
documents of such Material Subsidiary) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act, Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act
(the “Delaware LLC Act”) or Sections 153.102, 153.103, 153.202 and 153.210 of
the Texas Business Organizations Code (“TBOC”), as applicable), other than
equity interests that are not owned, directly or indirectly, by the Partnership,
and (ii) other than Cedar Bayou Fractionators, L.P., a Delaware limited
partnership (“CBF”), Targa Pipeline Mid-

 

4



--------------------------------------------------------------------------------

Continent WestOk LLC, a Delaware limited liability company (“WestOk”), Targa
Pipeline Mid-Continent WestTex LLC, a Delaware limited liability company
(“WestTex”), Carnero G&P LLC, a Delaware limited liability company (“Carnero”),
Centrahoma Processing LLC, a Delaware limited liability company (“Centrahoma”),
Grand Prix Pipeline LLC, a Delaware limited liability company (“Grand Prix”),
Targa Badlands LLC (“Badlands”) and Venice Energy Services Company, L.L.C.
(“VESCO”) are owned, directly or indirectly, by the Partnership, free and clear
of all Liens, other than those arising pursuant to or permitted under the
Partnership Credit Agreement and the applicable Material Subsidiary
Organizational Documents. The Partnership owns, directly or indirectly, (A) an
88.24% interest in CBF, (B) all of the outstanding Class B Units in WestOk,
(C) all of the outstanding Class B Units in WestTex, (D) a 50.0% interest in
Carnero, (E) a 60.0% interest in Centrahoma, (F) a 56.0% interest in Grand Prix,
(G) a 55.0% interest in Badlands and (H) a 76.7536% interest in VESCO, in each
case free and clear of all Liens except those arising pursuant to or permitted
under the Partnership Credit Agreement and the applicable Material Subsidiary
Organizational Documents. The Subsidiaries other than the Subsidiaries listed on
Schedule 5 hereto did not, individually or in the aggregate, account for
(x) more than 10% of the total assets of the Partnership and the Subsidiaries,
taken as a whole, as of September 30, 2019 or (y) more than 10% of the net
income of the Partnership and the Subsidiaries, taken as a whole, for the nine
months ended September 30, 2019.

(f) The authorized, issued and outstanding equity interests of the Partnership
are as set forth in the Offering Memorandum as of the dates specified therein.
All of the issued equity interests of the Partnership and all of the issued
shares of capital stock of Finance Co have been duly authorized and validly
issued and are fully paid (to the extent required in the Partnership Agreement
with respect to the Partnership) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act with respect to the Partnership); and none of the outstanding equity
interests of the Partnership and none of the outstanding shares of capital stock
of Finance Co were issued in violation of the preemptive or other similar rights
of any security holder of the Partnership or Finance Co, respectively.

(g) Except as otherwise disclosed in the Offering Memorandum, there are no
outstanding (i) securities or obligations of the Partnership convertible into or
exchangeable for any equity interests of the Partnership, (ii) warrants, rights
or options to subscribe for or purchase from the Partnership any such equity
interests or any such convertible or exchangeable securities or obligations or
(iii) obligations of the Partnership to issue any such equity interests, any
such convertible or exchangeable securities or obligations, or any such
warrants, rights or options.

(h) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform each of its obligations under the Notes, the
Exchange Notes and the Private Exchange Notes (as defined in the Registration
Rights Agreement). The Notes, the Exchange Notes and the Private Exchange Notes
have each been duly authorized by the Issuers and, when executed by each of the
Issuers and authenticated by the Trustee in accordance with the provisions of
the Indenture and, in the case of the Notes, when

 

5



--------------------------------------------------------------------------------

delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, and, in the case of any Exchange Notes or Private Exchange
Notes, when issued in exchange for the Notes as provided in the Registration
Rights Agreement, will constitute valid and legally binding obligations of each
of the Issuers, entitled to the benefits of the Indenture, and enforceable
against each of the Issuers in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought (collectively, the “Enforceability Exceptions”). The Guarantees have
been duly authorized by each Guarantor and, upon the due issuance and delivery
of the related Notes and the due endorsement of the notations of Guarantee
thereon, will constitute valid and legally binding obligations of each
Guarantor, enforceable against each Guarantor in accordance with their terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(i) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform each of its obligations under the Indenture. The
Indenture meets the requirements for qualification under the Trust Indenture Act
of 1939, as amended (the “TIA”). The Indenture has been duly authorized by each
of the Issuers and Guarantors and, when executed and delivered by each of the
Issuers and each Guarantor (assuming the due authorization, execution and
delivery by the Trustee), will constitute a valid and legally binding agreement
of each of the Issuers and each Guarantor, enforceable against each of the
Issuers and each Guarantor in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

(j) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform each of its obligations under the Registration
Rights Agreement. The Registration Rights Agreement has been duly authorized by
the Issuers and the Guarantors and, when executed and delivered by each of the
Issuers and each Guarantor (assuming the due authorization, execution and
delivery by the Initial Purchasers), will constitute a valid and legally binding
agreement of each of the Issuers and each Guarantor, enforceable against each of
the Issuers and each Guarantor in accordance with its terms, except that (A) the
enforcement thereof may be subject to the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations.

(k) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform each of its obligations under this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by each of the Issuers and each Guarantor of the transactions
contemplated hereby have been duly authorized by each of the Issuers and each
Guarantor. This Agreement has been duly executed and delivered by each of the
Issuers and each Guarantor.

 

6



--------------------------------------------------------------------------------

(l) No permit, consent, approval, authorization, order, registration, filing or
qualification (“Permits”) of or with any court or governmental agency or body
having jurisdiction over any of the Issuers or any Material Subsidiary or any of
their respective properties or assets is required in connection with the
issuance and sale by the Issuers of the Notes to the Initial Purchasers or the
consummation by the Issuers of the other transactions contemplated hereby,
except (i) such Permits as may be required under the Act, the Exchange Act and
state securities or “Blue Sky” laws of any jurisdiction, (ii) such Permits as
have been obtained or will be obtained prior to the Closing Date, (iii) such
Permits that, if not obtained, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (iv) such Permits
as are disclosed in the Offering Memorandum.

(m) Neither of the Issuers nor any Material Subsidiary is in (i) violation of
its organizational documents, (ii) violation of any statute, law, rule or
regulation, or any judgment, order, injunction or decree of any court,
governmental agency or body or arbitrator having jurisdiction over any of the
Issuers or Material Subsidiaries or any of their respective properties or assets
or (iii) breach, default (or an event which, with notice or lapse of time or
both, would constitute such an event) or violation in the performance of any
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, which in the case of
either clause (ii) or (iii) would, if continued, have a Material Adverse Effect.

(n) None of (i) the execution, delivery and performance by either of the Issuers
or any Guarantor of this Agreement, the Indenture and the Registration Rights
Agreement or (ii) the consummation by either of the Issuers or any Guarantor of
the transactions contemplated hereby (including, without limitation, the
issuance and sale of the Notes to the Initial Purchasers) (A) constitutes or
will constitute a violation of the organizational documents of either of the
Issuers or any Guarantor, (B) conflicts or will conflict with or constitutes or
will constitute a breach or violation of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default) under any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which either of the Issuers or any Guarantor is a party or by
which any of them or any of their respective properties may be bound, or
(C) (assuming compliance with all applicable state securities or “Blue Sky” laws
and assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 8 hereof) violates or will violate any statute, judgment,
decree, order, rule or regulation applicable to either of the Issuers or any
Guarantor or any of their respective properties or assets, except, with respect
to clauses (B) and (C) only, for any such breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect or materially
impair the ability of the Issuers or the Guarantors, as applicable, to
consummate the transactions contemplated by this Agreement.

(o) The Partnership Agreement has been duly authorized, executed and delivered
by the General Partner, and is a valid and legally binding agreement of the
General Partner, enforceable against the General Partner in accordance with its
terms; provided, that, with respect to the Partnership Agreement, the
enforceability thereof may be limited by the Enforceability Exceptions;
provided, further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws and public
policy.

 

7



--------------------------------------------------------------------------------

(p) The Organizational Agreements of the Material Subsidiaries, as applicable,
have been duly authorized, executed and delivered by the parties thereto that
are affiliates of the Partnership, and are valid and legally binding agreements
of such parties, enforceable against such parties in accordance with their
terms; provided, that, with respect to such agreements, the enforceability
thereof may be limited by the Enforceability Exceptions; provided, further, that
the indemnity, contribution and exoneration provisions contained in any of such
agreements may be limited by applicable laws and public policy.

(q) The historical consolidated financial statements of the Partnership and its
Subsidiaries included in the Offering Memorandum present fairly in all material
respects the financial position, results of operations and cash flows of the
Partnership and its consolidated Subsidiaries purported to be shown thereby on
the basis stated therein at the respective dates or for the respective periods
to which they apply, and have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved, except to the extent disclosed therein. The summary financial data
included in the Offering Memorandum is accurately presented in all material
respects and prepared on a basis consistent with the audited and unaudited
historical consolidated financial statements, as applicable, from which it has
been derived. PricewaterhouseCoopers LLP (the “Independent Accountants”), which
has certified certain financial statements of the Partnership and its
Subsidiaries and delivered its report with respect to the audited consolidated
financial statements incorporated by reference in the Offering Memorandum, is an
independent public accounting firm within the meaning of the Act and the rules
and regulations promulgated thereunder. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Final Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto in all material respects.

(r) Except as set forth or contemplated in the Offering Memorandum, there is
(i) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Partnership, threatened, to which any of the Issuers or
Material Subsidiaries is or may be a party or to which the business or property
of any of the Issuers or Material Subsidiaries is or may be subject, (ii) to the
knowledge of the Partnership, no statute, rule, regulation or order that has
been enacted, adopted or issued by any governmental agency and (iii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Issuers or Material Subsidiaries is or may be subject, that, in the case of
clauses (i), (ii) and (iii) above, is reasonably expected to (A) individually or
in the aggregate have a Material Adverse Effect, (B) prevent the consummation of
the issuance or sale of the Notes to be sold hereunder, or (C) draw into
question the validity of this Agreement.

 

8



--------------------------------------------------------------------------------

(s) Each of the Issuers and the Material Subsidiaries possesses such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect; each of the Issuers and each
Material Subsidiary is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, result in a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, result in a Material Adverse Effect; and except as described in the
Offering Memorandum, neither of the Issuers and no Material Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

(t) Since the date of the most recent financial statements appearing in the
Offering Memorandum and except as set forth or contemplated in the Offering
Memorandum, (i) none of the Issuers or the Material Subsidiaries has incurred
any liabilities or obligations, direct or contingent, or entered into or agreed
to enter into any transactions or contracts (written or oral) not in the
ordinary course of business, which liabilities, obligations, transactions or
contracts would, individually or in the aggregate, be material to the general
affairs, management, business, condition (financial or otherwise), prospects or
results of operations of the Partnership and its Subsidiaries, taken as a whole
and (ii) the Partnership has not purchased any of its outstanding equity
interests, nor declared, paid or otherwise made any distribution of any kind on
its equity interests (other than (A) the Partnership’s quarterly or monthly
distributions on its common units and the Partnership’s monthly distributions on
its Series A Fixed-to-Floating Rate Cumulative Redeemable Preferred Units,
(B) with respect to any of the Subsidiaries, the purchase of, or dividend or
distribution on, capital stock or equity interests owned by the Partnership and
(C) distribution equivalent rights on any of the Partnership’s equity-based
awards).

(u) Except as set forth or contemplated in the Offering Memorandum, each of the
Issuers and the Material Subsidiaries has filed all foreign, federal, state and
local tax returns that are required to be filed or has requested extensions
thereof, except in any case in which the failure so to file, individually or in
the aggregate, would not have a Material Adverse Effect, and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such tax, assessment, fine or penalty that is currently being contested
in good faith or as, individually or in the aggregate, would not have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

(v) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Issuers and the Material Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities.
Each of the Issuers and the Guarantors is not now nor, after giving effect to
the issuance of the Notes and the execution, delivery and performance of this
Agreement, the Registration Rights Agreement and the Indenture and the
consummation of the transactions contemplated thereby or described in the
Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably small
capital with which to engage in its anticipated business or (iii) incurring
debts or other obligations beyond its ability to pay such debts or obligations
as they become due.

(w) Any statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that each of the Issuers and the Guarantors
believe to be reliable and accurate, and the Issuers have obtained the written
consent to the use of such data from such sources to the extent required.

(x) Each of the Issuers and the Material Subsidiaries has good and marketable
title to all real property and good title to all personal property described in
the Offering Memorandum as being owned by it free and clear of all Liens, except
(i) as described, and subject to limitations contained, in the Offering
Memorandum, (ii) Liens that arise under the Partnership Credit Agreement or
(iii) to the extent the failure to have such title or the existence of such
Liens would not, individually or in the aggregate, have a Material Adverse
Effect; provided that, with respect to any real property and buildings held
under lease by the Partnership and the Material Subsidiaries, such real property
and buildings are held under valid and subsisting and enforceable leases with
such exceptions as do not materially interfere with the use of the properties of
the Partnership and the Material Subsidiaries taken as a whole as they have been
used in the past as described in the Offering Memorandum and are proposed to be
used in the future as described in the Offering Memorandum, except to the extent
the failure to hold such valid and subsisting and enforceable leases would not,
individually or in the aggregate, have a Material Adverse Effect.

(y) The Partnership and the Material Subsidiaries have such easements or
rights-of-way (collectively, “rights-of-way”) as are necessary to conduct their
business in the manner described, and subject to the limitations contained, in
the Offering Memorandum, except for (i) qualifications, reservations and
encumbrances that would not have, individually or in the aggregate, a Material
Adverse Effect, (ii) such rights-of-way that, if not obtained, would not have,
individually or in the aggregate, a Material Adverse Effect and
(iii) rights-of-way held by affiliates of the Partnership as nominee for the
benefit of the Partnership and the Material Subsidiaries.

(z) Except for such exceptions that would not reasonably be expected to result
in a Material Adverse Effect, (i) each of the Issuers and each Material
Subsidiary owns or possesses, or can acquire or use on reasonable terms,
adequate patents, patents rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry out their respective businesses now or proposed to
be operated by them as described in the Offering Memorandum, and (ii) each

 

10



--------------------------------------------------------------------------------

of the Issuers and each Material Subsidiary has not received any notice and is
not otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect any of its interest therein.

(aa) There are no legal or governmental proceedings pending or, to the knowledge
of the Partnership, threatened or contemplated, against either of the Issuers or
the Material Subsidiaries or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any agreements,
contracts, indentures, leases or other instruments that would be required to be
described in a prospectus pursuant to the Act that are not described in the
Offering Memorandum. Except as set forth or contemplated in the Offering
Memorandum, to the knowledge of the Partnership, no legal or governmental
proceedings are pending or threatened to which either of the Issuers or any of
the Material Subsidiaries is a party or to which the property or assets of the
Issuers or any Material Subsidiary is subject that, if determined adversely to
the Issuers or the Material Subsidiaries, could be reasonably expected to
result, individually or in the aggregate, in a Material Adverse Effect.

(bb) The Partnership is in compliance in all material respects with all
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”).

(cc) Except as disclosed in the Offering Memorandum and as would not,
individually or in the aggregate, result in a Material Adverse Effect: (i) the
Partnership and the Material Subsidiaries are and, during the relevant time
periods specified in all applicable statutes of limitation, have been in
compliance with applicable Environmental Laws (as defined below); (ii) the
Partnership and the Material Subsidiaries have obtained and are in compliance
with all Environmental Permits (as defined below) required of them under
applicable Environmental Laws to conduct the Partnership’s business as presently
conducted; (iii) none of the Partnership or the Material Subsidiaries has
received any written notice of an action, suit, demand, claim, hearing, notice
of violation or investigation, or proceeding, which matter remains unresolved
and alleges liability of the Partnership or any Material Subsidiary under, or
violation by the Partnership or any Material Subsidiary of, any Environmental
Law, and to the knowledge of the Partnership, no facts, circumstances or
conditions exist that would reasonably be expected to result in the receipt of
such notice; and (iv) to the knowledge of the Partnership, there are no releases
of Hazardous Materials (as defined below) that would reasonably be expected to
give rise to liabilities or obligations under any Environmental Law.

For purposes of this Agreement: (i) “Environmental Law” means all federal, state
and local laws, rules (including but not limited to rules of common law),
regulations, ordinances, orders, decrees and other legally-enforceable
requirements of any governmental entity relating to pollution, protection of
human health (to the extent relating to exposure to Hazardous Materials) or the
Environment, including those relating to the generation, storage, treatment,
disposal, transport or release of Hazardous Materials; (ii) “Hazardous
Materials” means any pollutant or contaminant, chemical,

 

11



--------------------------------------------------------------------------------

material, waste or substance in any form regulated under any applicable
Environmental Law including, but not limited to any: (A) “hazardous substance”
as defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; (B) “hazardous waste” as defined in the
Resource Conservation and Recovery Act, as amended; (C) petroleum or petroleum
product, natural gas, natural gas liquids, or crude oil or any fraction thereof;
(D) polychlorinated biphenyls; and (E) naturally occurring
radioactive materials; (iii) “Environmental Permits” means any permit,
authorization, license, variance, and approvals required under applicable
Environmental Law; and (iv) “Environment” means ambient air, indoor air, surface
water, groundwater, drinking water, land surface and subsurface strata, and
natural resources such as wetlands, flora and fauna.

(dd) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Issuers or the Material Subsidiaries that is pending or, to the
knowledge of the Partnership, threatened that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(ee) Except as disclosed in the Offering Memorandum, no proceedings for the
merger, consolidation, liquidation or dissolution of either of the Issuers or
the Material Subsidiaries or the sale of all or a material part of the assets of
either of the Issuers or the Material Subsidiaries or any material acquisition
by either of the Issuers or any Material Subsidiary are pending that would be
required by the Act to be disclosed in a prospectus included in a Registration
Statement on Form S-1 under the Act.

(ff) (i) The Issuers and the Material Subsidiaries have not sustained, since the
date of the latest audited financial statements included in the Offering
Memorandum (exclusive of any amendment or supplement thereto), any material loss
or interference with its business or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto) and (ii) since such date, there has not
occurred any change or development which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(gg) Each of the Issuers and the Material Subsidiaries carries or is entitled to
the benefits of insurance relating to their assets, with financially sound and
reputable insurers, in such amounts and covering such risks as is commercially
reasonable, and all such insurance is in full force and effect. Each of the
Issuers and the Material Subsidiaries has no reason to believe that it will not
be able (i) to renew their existing insurance coverage relating to their
respective assets as and when such policies expire or (ii) to obtain comparable
coverage relating to their respective assets from similar institutions as may be
necessary or appropriate to conduct such business as now conducted and at a cost
that would not reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(hh) Except (i) as disclosed in the Offering Memorandum and (ii) in regard to
regulation by the Federal Energy Regulation Commission, neither of the Issuers
nor any Material Subsidiary is subject to rate regulation under federal law.

(ii) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each of the Issuers and each Material Subsidiary is in
compliance with its obligations under all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); with respect to
each “plan” (as defined in Section 3(3) of ERISA) in which any current or former
employees of the Partnership or of any trade or business that, together with the
Partnership, is or has been treated, within the six years preceding such date,
as a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”), are or have been eligible to
participate, (ii) no “reportable event” (as defined in ERISA) has occurred with
respect to any such plan that is a “pension plan” (as defined in ERISA,
hereinafter, a “Pension Plan”) for which any of the Issuers or a Material
Subsidiary would have any liability, excluding any reportable event for which a
waiver could apply; and (iii) none of the Issuers or Material Subsidiaries
expects to incur liability under Title IV of ERISA with respect to termination
of, or withdrawal from, any Pension Plan or Sections 430 or 4971 of the Code
with respect to any Pension Plan.

(jj) Except as disclosed in the Offering Memorandum, the Partnership and the
Material Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the Offering Memorandum, the Partnership’s
and the Material Subsidiaries’ internal controls over financial reporting are
effective and none of the Partnership and the Material Subsidiaries is aware of
any material weakness in their internal control over financial reporting.

(kk) Except as disclosed in the Offering Memorandum, (i) the Partnership has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15 under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Partnership in the reports filed or
to be filed or submitted under the Exchange Act, as applicable, is accumulated
and communicated to management of the General Partner, including its principal
executive officers and principal financial officers, as appropriate, to allow
timely decisions regarding required disclosure to be made and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established to the extent required by
Rule 13a-15 of the Exchange Act.

 

13



--------------------------------------------------------------------------------

(ll) Neither of the Issuers nor any Guarantor is an “investment company” or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations thereunder.

(mm) The descriptions of the Notes, the Indenture and the Registration Rights
Agreement contained in the Offering Memorandum are accurate in all material
respects.

(nn) No holder of securities of either of the Issuers or the Material
Subsidiaries will be entitled to have such securities registered under the
registration statements that may be required to be filed by the Issuers pursuant
to the Registration Rights Agreement other than as expressly permitted in the
Registration Rights Agreement.

(oo) None of the Issuers, any Material Subsidiary or, to the knowledge of the
Issuers, any of their respective Affiliates (as defined in Rule 501(b) of
Regulation D under the Act) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Act) that is or could be integrated with the
sale of the Notes in a manner that would require the registration under the Act
of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act. Assuming the accuracy
of the representations and warranties of the Initial Purchasers in Section 8
hereof, it is not necessary in connection with the offer, sale and delivery of
the Notes to the Initial Purchasers or the endorsement of the Guarantees by the
Guarantors in the manner contemplated by this Agreement to register any of the
Notes under the Act or to qualify the Indenture under the TIA.

(pp) No securities of either of the Issuers or the Guarantors are of the same
class (within the meaning of Rule 144A under the Act) as the Notes and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

(qq) None of the Issuers or the Material Subsidiaries has taken, nor will any of
them take, directly or indirectly, any action designed to, or that would
constitute or that might be reasonably expected to result in, stabilization or
manipulation of the price of the Notes.

(rr) None of the Issuers, the Material Subsidiaries or, to the knowledge of the
Issuers, any of their respective Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) has engaged in any directed selling
efforts (as that term is defined in Regulation S under the Act (“Regulation S”))
with respect to the Notes; the Issuers, the Material Subsidiaries and, to the
knowledge of the Issuers, their respective Affiliates and any person acting on
its or their behalf (other than the Initial Purchasers) have complied with the
offering restrictions requirement of Regulation S.

 

14



--------------------------------------------------------------------------------

(ss) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in the United States in connection
with the execution and delivery of this Agreement or the issuance or sale by the
Issuers of the Notes.

(tt) None of the Issuers, the Subsidiaries or, to the knowledge of the Issuers,
any director, officer, agent, employee or Affiliate of the Issuers or any of the
Subsidiaries (in their capacity as directors, officers, agents or employees) is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Issuers, the Subsidiaries and, to
the knowledge of the Issuers, their affiliates have conducted their businesses
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(uu) The operations of the Issuers and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the USA
PATRIOT Act, the rules and regulations thereunder, and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Issuers or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Issuers, threatened.

(vv) No Material Subsidiary is currently prohibited, directly or indirectly,
from paying any distributions to the Partnership, from making any other
distribution on such Material Subsidiary’s equity interests, from repaying to
the Partnership any loans or advances to such Material Subsidiary from the
Partnership or from transferring any of such Material Subsidiary’s property or
assets to the Partnership or any other Subsidiary of the Partnership, except
(i) as described in or contemplated by the Offering Memorandum, (ii) arising
pursuant to or permitted under the Partnership Credit Agreement, (iii) such
prohibitions mandated by the laws of each such Material Subsidiary’s state of
formation or the terms of any such Material Subsidiary’s governing instruments
or (iv) where such prohibition would not reasonably be expected to have a
Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(ww) None of the Issuers, the Subsidiaries or, to the knowledge of the Issuers,
any director, officer, agent, employee or Affiliate of the Issuers or any of the
Subsidiaries (in their capacity as directors, officers, agents or employees) is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) nor is either
Issuer or the Subsidiaries located, organized or resident in a country or
territory that is the subject or target of U.S. sanctions; and the Issuers will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing or facilitating
the activities of any person currently subject to any U.S. sanctions
administered by OFAC or in any sanctioned country.

Any certificate signed by any officer of the Issuers or the Guarantors and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by each of the Issuers or each Guarantor to the Initial Purchasers as
to the matters covered thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuers agree to issue
and sell to the Initial Purchasers, and the Initial Purchasers, acting severally
and not jointly, agree to purchase the Notes in the respective amounts set forth
on Schedule 1 hereto from the Issuers at 99.250% of their principal amount. One
or more certificates in global form for the Notes that the Initial Purchasers
have agreed to purchase hereunder, each in such principal amount as the Initial
Purchasers request upon notice to the Issuers at least 36 hours prior to the
Closing Date, shall be delivered by or on behalf of the Issuers to the Trustee,
as custodian for The Depository Trust Company (“DTC”), and the Notes in
book-entry form shall be delivered to the Initial Purchasers through the
facilities of DTC, against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer (same day funds), to such account
or accounts as the Partnership shall specify prior to the Closing Date, or by
such means as the parties hereto shall agree prior to the Closing Date. Such
delivery of the certificates and payment for the Notes shall be made at the
offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas at 9:00 A.M. Houston time, on November 27, 2019, or at such other place,
time or date as the Initial Purchasers, on the one hand, and the Issuers, on the
other hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.”

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the prices and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Agreement is entered into and as in the judgment of the Initial Purchasers
is advisable.

Section 5. Covenants of the Issuers and the Guarantors. Each Issuer and each
Guarantor covenants and agrees with each of the Initial Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Issuers will not amend or
supplement the Pricing Disclosure Package or the Final Memorandum or otherwise
distribute or refer to any Issuer Written Communication (other than the Recorded
Road Show) unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed amendment
or supplement. The Issuers

 

16



--------------------------------------------------------------------------------

will promptly, upon the reasonable request of the Initial Purchasers or counsel
for the Initial Purchasers, make any amendments or supplements to the Pricing
Disclosure Package and the Final Memorandum that may be necessary or advisable
in connection with the resale of the Notes by the Initial Purchasers.

(b) The Issuers will cooperate with the Initial Purchasers in arranging for the
qualification of the Notes for offering and sale under the securities or “Blue
Sky” laws of such jurisdictions as the Initial Purchasers may designate and will
continue such qualifications in effect for as long as may be necessary to
complete the resale of the Notes; provided, however, that in connection
therewith, the Issuers shall not be required to qualify as a foreign limited
partnership or corporation or to execute a general consent to service of process
in any jurisdiction or subject itself to taxation in any such jurisdiction where
it is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Final Memorandum as then amended or supplemented would
include any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if for any other reason it is
necessary at any time to amend or supplement the Final Memorandum to comply with
applicable law, the Issuers will promptly notify the Initial Purchasers thereof
and will prepare, at the expense of the Partnership, an amendment or supplement
to the Final Memorandum that corrects such statement or omission or effects such
compliance and (2) if at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or any Issuer Written Communication would
conflict with the Pricing Disclosure Package as then amended or supplemented, or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package so that any of the Pricing Disclosure Package or any Issuer Written
Communication will comply with law, the Issuers will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(a) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Pricing Disclosure Package or any Issuer Written Communication (it
being understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any Issuer Written Communication will not conflict with
the Pricing Disclosure Package or so that the Pricing Disclosure Package or any
Issuer Written Communication as so amended or supplemented will comply with law.

(d) The Issuers will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

 

17



--------------------------------------------------------------------------------

(e) The Partnership will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Pricing Disclosure Package and the
Final Memorandum.

(f) Prior to the Closing Date, the Issuers will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Issuers for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum; provided, however, that the Issuers
do not need to furnish such financial statements to the Initial Purchasers if
they are available on the Commission’s website.

(g) None of the Issuers or any of their affiliates that they control will, and
the Issuers will use their commercially reasonable efforts to cause their other
affiliates not to, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Act) that could be
integrated with the sale of the Notes in a manner which would require the
registration under the Act of the Notes.

(h) The Issuers will not, and will not permit any of their subsidiaries or their
respective affiliates that they control or persons acting on their behalf to,
and the Issuers will use their commercially reasonable efforts to cause their
other affiliates not to, engage in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

(i) For so long as any of the Notes remain outstanding, the Issuers or Targa
Resources Corp. will make available at their expense, upon request, to any
holder of the Notes and any prospective purchasers thereof the information
specified in Rule 144A(d)(4) under the Act, unless either of the Issuers or
Targa Resources Corp. is then subject to Section 13 or 15(d) of the Exchange
Act.

(j) The Issuers will use their commercially reasonable efforts to permit the
Notes to be eligible for clearance and settlement through DTC.

(k) During the period beginning on the date hereof and continuing to the date
that is 45 days after the Closing Date, without the prior written consent of the
Representative, the Issuers will not offer, sell, contract to sell or otherwise
dispose of, except as provided hereunder, any securities of the Issuers (or
guaranteed by the Issuers) that are substantially similar to the Notes (except
for the Exchange Notes which would be issuable pursuant to the exchange offer
described in the Preliminary Memorandum and the Final Memorandum).

(l) In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S) the Issuers will not register any transfer of the Notes
not made in accordance with the provisions of Regulation S and will not, except
in accordance with the provisions of Regulation S, if applicable, issue any such
Notes in the form of definitive securities.

 

18



--------------------------------------------------------------------------------

(m) None of the Issuers or any of their affiliates that they control will engage
in any directed selling efforts (as that term is defined in Regulation S) with
respect to the Notes.

(n) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by either of
the Issuers or any of their affiliates, if the Notes are Registrable Securities
(as defined in the Registration Rights Agreement), neither of the Issuers nor
any of their respective affiliates that they control will sell any such Notes.

(o) For so long as any Notes are outstanding, the Issuers and the Guarantors
will conduct their operations in a manner that will not subject the Issuers or
any Guarantor to registration as an investment company under the Investment
Company Act.

(p) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”)), (2) AGREES THAT IT
WILL NOT WITHIN [IN THE CASE OF NOTES SOLD IN RELIANCE ON RULE 144A: ONE YEAR
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH AN
ISSUER OR ANY AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF SUCH SECURITY)] [IN THE CASE OF NOTES SOLD IN RELIANCE ON
REGULATION S: 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
DATE ON WHICH THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) WAS FIRST
OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION
S)] (THE “RESALE RESTRICTION TERMINATION DATE”) RESELL OR OTHERWISE TRANSFER
THIS SECURITY EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE
UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A
UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE

 

19



--------------------------------------------------------------------------------

RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE
OBTAINED FROM THE TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF
AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL IF THE COMPANY SO REQUESTS), OR (G) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT
WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF
THIS SECURITY PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, IF THE PROPOSED
TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE TRUSTEE AND THE ISSUERS SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS ANY OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION, NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AS USED HEREIN.
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT. THIS LEGEND WILL
BE REMOVED UPON THE REQUEST OF THE HOLDER OR AN ISSUER ON OR AFTER THE RESALE
RESTRICTION TERMINATION DATE.”

Section 6. Expenses. The Partnership agrees to pay all costs and expenses
incident to the performance of the Issuers’ and Guarantors’ obligations under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 11 hereof,
including all costs and expenses incident to (i) the printing, word processing
or other production of documents with respect to the transactions contemplated
hereby, including any costs of printing the Pricing Disclosure Package and the
Final Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Issuers, (iv) preparation (including printing), issuance and
delivery to the Initial Purchasers of the Notes, (v) the qualification of the
Notes under state securities and “Blue Sky” laws, including filing fees and fees
and disbursements of counsel for the Initial Purchasers relating thereto,
(vi) one half of the expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes, (vii) fees and expenses of the
Trustee including fees and expenses of counsel, and (viii) any fees charged by
investment rating agencies for the rating of the Notes. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because this Agreement is terminated pursuant to Sections 11(a)(i), (ii) or
(vi) or because of any failure, refusal or inability on the part of the Issuers
to perform all obligations and satisfy all conditions on their part to be
performed or satisfied hereunder (other than solely by

 

20



--------------------------------------------------------------------------------

reason of a default by the Initial Purchasers of their obligations hereunder
after all conditions hereunder have been satisfied in accordance herewith), the
Issuers agree to promptly reimburse the Initial Purchasers upon demand for all
out-of-pocket expenses (including reasonable fees, disbursements and charges of
Gibson, Dunn & Crutcher LLP, counsel for the Initial Purchasers) that shall have
been incurred by the Initial Purchasers in connection with the proposed purchase
and sale of the Notes.

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall be subject to the
satisfaction or waiver, in the sole discretion of the Representative, of the
following conditions on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of
Vinson & Elkins L.L.P., counsel for the Issuers, in form and substance
satisfactory to counsel for the Initial Purchasers, as to the matters described
in Annex C hereto.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Gibson, Dunn & Crutcher
LLP, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Gibson, Dunn &
Crutcher LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.

(c) On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited financial information in the Pricing Disclosure
Package. On the Closing Date, the Initial Purchasers shall have received from
the Independent Accountants a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers, which shall refer
to the comfort letter dated the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof
and similarly address the audited and any unaudited financial information in the
Final Memorandum.

(d) The representations and warranties of the Issuers and the Guarantors
contained in this Agreement shall be true and correct on and as of the Time of
Execution and on and as of the Closing Date as if made on and as of the Closing
Date; the statements of the Issuers’ officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct on
and as of the date made and on and as of the Closing Date; the Issuers shall
have performed all covenants and agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date; and, except as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), subsequent to the date of the most recent financial statements in such
Pricing Disclosure Package and the Final Memorandum, there shall have been no
event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

(e) The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Issuers nor any of the
Material Subsidiaries shall have sustained any loss or interference with respect
to its business or properties from fire, flood, hurricane, accident or other
calamity, whether or not covered by insurance, or from any strike, labor
dispute, slow down or work stoppage or from any legal or governmental
proceeding, order or decree, which loss or interference, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.

(g) The Initial Purchasers shall have received certificates, dated the Closing
Date, signed by the Chief Executive Officer or Chief Financial Officer of each
of the Issuers, to the effect that:

(i) the representations and warranties of each of the Issuers and the Guarantors
contained in this Agreement are true and correct on and as of the Time of
Execution and on and as of the Closing Date, and each of the Issuers and the
Guarantors have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Issuers and the Guarantors and
such agreement shall be in full force and effect.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Issuers and the Guarantors as they
shall have heretofore reasonably requested from the Issuers.

 

22



--------------------------------------------------------------------------------

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Issuers shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

Section 8. Offering of Notes; Restrictions on Transfer.

(a) Each of the Initial Purchasers agrees with the Issuers (as to itself only)
that (i) it has not and will not solicit offers for, or offer or sell, the Notes
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Act; and (ii) it has and will
solicit offers for the Notes only from, and will offer the Notes only to
(A) persons whom the Initial Purchasers reasonably believe to be “qualified
institutional buyers” within the meaning of Rule 144A (each, a “QIB”) in
transactions meeting the requirements of Rule 144A or (B) to non-U.S. persons
outside the United States (“non-U.S. purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for non-U.S. beneficial owners (other than an estate or
trust)) to whom the Initial Purchasers reasonably believe may be made in
reliance on Regulation S; provided, however, that, in the case of this clause
(B), in purchasing such Notes such persons are deemed to have represented and
agreed as provided under the caption “Transfer Restrictions” contained in the
Pricing Disclosure Package and the Final Memorandum.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
that (1) it is a QIB and (2) with respect to offers and sales outside the United
States that (i) the Notes have not been and will not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S under the Act or pursuant to an exemption from
the registration requirements of the Act; and (ii) it has offered the Notes and
will offer and sell the Notes (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Notes, and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless the Initial Purchasers, their directors, officers, affiliates
and each person, if any, who controls any Initial Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which any Initial Purchaser, any such
director, officer, affiliate or controlling person may become subject under the
Act, the Exchange Act or otherwise, insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
the following:

 

23



--------------------------------------------------------------------------------

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact necessary to make the
statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers, any such director,
officer, affiliate and controlling person for any legal or other expenses
reasonably incurred by the Initial Purchasers, their directors, officers,
affiliates or controlling persons in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, neither the Issuers nor
the Guarantors will be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Partnership by the Initial
Purchasers through the Representative specifically for use therein. The
indemnity provided for in this Section 9 will be in addition to any liability
that the Partnership may otherwise have to the indemnified parties. Neither the
Issuers nor the Guarantors will be liable under this Section 9 for any
settlement of any claim or action effected without its prior written consent,
which shall not be unreasonably withheld.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each of the Issuers and Guarantors, and their respective
directors, officers and each person, if any, who controls the Issuers or
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Issuers or Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Pricing Disclosure Package or Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning the Initial Purchasers, furnished to the Issuers and Guarantors by
the Initial Purchasers through the Representative specifically for use therein;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses reasonably incurred by the
Issuers or Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 9 will be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties. The Initial Purchasers shall not be liable under this
Section 9 for any settlement of any claim or action effected without their
consent, which shall not be unreasonably withheld.

 

24



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Issuers and Guarantors in the case of
paragraph (b) of this Section 9, representing the indemnified parties under such
paragraph (a) or paragraph (b), as the case may be, who are parties to such
action or actions) or (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party. All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnifying party waived in

 

25



--------------------------------------------------------------------------------

writing its rights under this Section 9, in which case the indemnified party may
effect such a settlement without such consent. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement or compromise of any pending or threatened proceeding in respect of
which any indemnified party is or could have been a party, or indemnity could
have been sought hereunder by any indemnified party, unless such settlement
(A) includes an unconditional written release of the indemnified party, in form
and substance reasonably satisfactory to the indemnified party, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to an admission of fault, culpability or failure to
act by or on behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or if the allocation provided by the foregoing clause (i)
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same proportion as the total proceeds from
the offering (after deducting discounts and commissions but before deducting
expenses) received by the Issuers and Guarantors bear to the total discounts and
commissions received by such Initial Purchaser. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuers
and Guarantors on the one hand, or such Initial Purchaser on the other, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission,
and any other equitable considerations appropriate in the circumstances. The
Issuers, the Guarantors and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Initial Purchasers are several and not
joint. For purposes of this paragraph (d), each director, officer and affiliate
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to

 

26



--------------------------------------------------------------------------------

contribution as the Initial Purchasers, and each director of either of the
Issuers or any of the Guarantors, each officer of either of the Issuers or any
of the Guarantors and each person, if any, who controls either of the Issuers or
any of the Guarantors within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, shall have the same rights to contribution as the
Partnership.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of each of the Issuers,
Guarantors, their respective officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of any of the Issuers, Guarantors, any of their respective officers or
directors, the Initial Purchasers, any of their officers, directors, affiliates
or controlling persons referred to in Section 9 hereof and (ii) delivery of and
payment for the Notes. The respective agreements, covenants, indemnities and
other statements set forth in Sections 6, 9, 10 and 15 hereof shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement.

Section 11. Termination.

(a) This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Issuers given prior to the Closing Date in the event
that the Issuers shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if, after the date hereof and at or prior to
the Closing Date,

(i) trading in securities of the Partnership or Targa Resources Corp. shall have
been suspended by the Commission or the New York Stock Exchange;

(ii) there shall have been, in the sole judgment of the Representative, any
event or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Issuers or the Guarantors), except in each
case as described in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto);

(iii) trading in securities generally on the New York Stock Exchange shall have
been suspended or materially limited or minimum or maximum prices shall have
been established on any such exchange or market;

(iv) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;

(v) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, which in the case of (A) and
(B) above and in the sole judgment of the Representative, makes it impracticable
or inadvisable to proceed with the offering or the delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or

 

27



--------------------------------------------------------------------------------

(vi) any securities of the Partnership shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Partnership (other than an announcement with positive implications of a possible
upgrading).

(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12. Default of One or More of the Several Initial Purchasers.

(a) If any one or more of the several Initial Purchasers shall fail or refuse to
purchase the Notes that it or they have agreed to purchase hereunder on the
Closing Date, and the aggregate number of the Notes which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate number of the Notes to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Notes set forth opposite their respective names
on Schedule 1 bears to the aggregate number of the Notes set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as may be specified by the Initial Purchasers with the consent of
the non-defaulting Initial Purchasers, to purchase the Notes which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase the Notes and the aggregate number of the Notes
with respect to which such default occurs exceeds 10% of the aggregate number of
the Notes to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Issuers for the purchase of such Notes are not
made within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 6 and 9 hereof shall at all times be effective and shall survive such
termination. In any such case either the Initial Purchasers or the Issuers shall
have the right to postpone the Closing Date, as the case may be, but in no event
for longer than seven days in order that the required changes, if any, to the
Final Offering Memorandum or any other documents or arrangements may be
effected.

(b) As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 12. Any action taken under this Section 12 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 13. Information Supplied by the Initial Purchasers. The statements set
forth in the fourth paragraph and the tenth through twelfth paragraphs under the
heading “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum (to the extent such statements relate to the Initial Purchaser)
constitute the only information furnished by the Initial Purchasers to the
Issuers for the purposes of Sections 2(a) and 9 hereof.

 

28



--------------------------------------------------------------------------------

Section 14. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to RBC Capital
Markets, LLC at Brookfield Place, 200 Vesey Street, 8th Floor, New York, New
York 10281, Attention: High Yield Capital Markets; and if sent to the
Partnership, shall be mailed or delivered to the Partnership at 811 Louisiana
Street, Suite 2100, Houston, Texas 77002, Attention: Chief Financial Officer;
with a copy to Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002, Attention: Thomas G. Zentner.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 15. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Issuers and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Issuers contained in Section 9 of this Agreement shall also be for the
benefit of the directors, officers and employees of the Initial Purchasers and
any person or persons who control the Initial Purchasers within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act and (ii) the indemnities
of the Initial Purchasers contained in Section 9 of this Agreement shall also be
for the benefit of the directors of the Issuers, their officers and any person
or persons who control the Issuers within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act. No purchaser of Notes from the Initial
Purchasers will be deemed a successor because of such purchase.

Section 16. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
ANY CLAIM, COUNTERCLAIM OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER ARISING OUT
OF OR IN ANY WAY RELATING TO THIS AGREEMENT, DIRECTLY OR INDIRECTLY, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 17. No Advisory or Fiduciary Responsibility. The Issuers and the
Guarantors acknowledge and agree that (i) the purchase and sale of the Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers, on the one hand, and the Initial Purchasers, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Initial Purchaser is acting solely as a principal and not the agent or fiduciary
of either of the Issuers, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of either of the Issuers with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Initial Purchaser has advised or is

 

29



--------------------------------------------------------------------------------

currently advising either of the Issuers on other matters) or any other
obligation to the Issuers except the obligations expressly set forth in this
Agreement and (iv) each of the Issuers has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each of the Issuers agrees that it
will not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to either of the Issuers,
in connection with such transaction or the process leading thereto.

Section 18. USA PATRIOT Act. In accordance with the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Issuers, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

Section 19. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 19: (a) “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k); (b) “Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (c) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (d) “U.S. Special Resolution Regime” means each of (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.

Section 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

30



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Issuers and the Initial
Purchasers.

 

Very truly yours, TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,  
Its general partner By:  

/s/ Chris M. McEwan

  Name: Chris M. McEwan   Title: Vice President and Treasurer

TARGA RESOURCES PARTNERS FINANCE

    CORPORATION

By:  

/s/ Chris M. McEwan

  Name: Chris M. McEwan   Title: Vice President and Treasurer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

FCPP PIPELINE, LLC FLAG CITY PROCESSING PARTNERS, LLC SLIDER WESTOK GATHERING,
LLC TARGA CAPITAL LLC TARGA CHANEY DELL LLC TARGA CHANNELVIEW LLC TARGA COGEN
LLC TARGA CRUDE MARKETING LLC TARGA CRUDE PIPELINE LLC TARGA DELAWARE LLC TARGA
DOWNSTREAM LLC TARGA GAS MARKETING LLC TARGA GAS PIPELINE LLC TARGA GAS
PROCESSING LLC TARGA INTRASTATE PIPELINE LLC TARGA LIQUIDS MARKETING AND TRADE
LLC TARGA LOUISIANA INTRASTATE LLC TARGA MIDKIFF LLC TARGA MIDLAND LLC TARGA
MIDSTREAM SERVICES LLC TARGA MLP CAPITAL LLC TARGA NGL PIPELINE COMPANY LLC
TARGA PIPELINE MID-CONTINENT HOLDINGS LLC TARGA PIPELINE MID-CONTINENT LLC TARGA
PIPELINE PARTNERS GP LLC TARGA RESOURCES OPERATING GP LLC TARGA RESOURCES
OPERATING LLC TARGA SOUTHERN DELAWARE LLC TARGA SOUTHOK NGL PIPELINE LLC TARGA
TRAIN 8 LLC TARGA TRANSPORT LLC TPL ARKOMA HOLDINGS LLC TPL ARKOMA INC. TPL
ARKOMA MIDSTREAM LLC TPL GAS TREATING LLC TPL SOUTHTEX MIDSTREAM LLC TPL
SOUTHTEX PIPELINE COMPANY LLC VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC
VERSADO GAS PROCESSORS, L.L.C.

 

By:  

/s/ Chris M. McEwan Name:

  Chris M. McEwan   Title: Vice President and Treasurer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

TARGA PIPELINE OPERATING PARTNERSHIP LP TARGA PIPELINE PARTNERS LP By:   Targa
Pipeline Partners GP LLC, its general partner   By:  

/s/ Chris M. McEwan

    Name: Chris M. McEwan     Title: Vice President and Treasurer TPL BARNETT
LLC By:   Targa Pipeline Mid-Continent Holdings LLC, its sole member   By:  

/s/ Chris M. McEwan

    Name: Chris M. McEwan     Title: Vice President and Treasurer PECOS PIPELINE
LLC TESUQUE PIPELINE, LLC By:   TPL Barnett LLC, its sole member By:   Targa
Pipeline Mid-Continent Holdings LLC, its sole member   By:  

/s/ Chris M. McEwan

    Name: Chris M. McEwan     Title: Vice President and Treasurer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

VELMA GAS PROCESSING COMPANY, LLC By:   Targa Pipeline Mid-Continent LLC, its
sole member   By:  

/s/ Chris M. McEwan

    Name: Chris M. McEwan     Title: Vice President and Treasurer
TARGA SOUTHTEX MIDSTREAM COMPANY LP TPL SOUTHTEX GAS UTILITY COMPANY LP
TPL SOUTHTEX MIDSTREAM HOLDING COMPANY LP TPL SOUTHTEX PROCESSING COMPANY LP TPL
SOUTHTEX TRANSMISSION COMPANY LP By:   TPL SouthTex Pipeline Company LLC, its
general partner   By:  

/s/ Chris M. McEwan

    Name: Chris M. McEwan     Title: Vice President and Treasurer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

RBC CAPITAL MARKETS, LLC

Acting on behalf of itself and as the

Representative of the several Initial Purchasers

 

By:   RBC Capital Markets, LLC   By:  

/s/ Steve Pedone

    Managing Director     Steve Pedone

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers

   Principal Amount of the Notes  

RBC Capital Markets, LLC

   $ 200,000,000  

Barclays Capital Inc.

   $ 90,000,000  

BofA Securities, Inc.

   $ 90,000,000  

Citigroup Global Markets Inc.

   $ 90,000,000  

MUFG Securities Americas Inc.

   $ 90,000,000  

Wells Fargo Securities, LLC

   $ 90,000,000  

PNC Capital Markets LLC

   $ 50,000,000  

BBVA Securities Inc.

   $ 40,000,000  

J.P. Morgan Securities LLC

   $ 40,000,000  

Morgan Stanley & Co. LLC

   $ 40,000,000  

SunTrust Robinson Humphrey, Inc.

   $ 40,000,000  

ING Financial Markets LLC

   $ 30,000,000  

BB&T Capital Markets, a division of BB&T Securities, LLC

   $ 15,000,000  

BMO Capital Markets Corp.

   $ 15,000,000  

CIBC World Markets Corp.

   $ 15,000,000  

Credit Agricole Securities (USA) Inc.

   $ 15,000,000  

Fifth Third Securities, Inc.

   $ 15,000,000  

Regions Securities LLC

   $ 15,000,000  

Citizens Capital Markets, Inc.

   $ 10,000,000  

The Huntington Investment Company

   $ 10,000,000     

 

 

 

Total

   $ 1,000,000,000     

 

 

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

Jurisdiction of Formation for the Partnership and General Partner

 

Name

  

Jurisdiction of Organization

Targa Resources Partners LP

   Delaware

Targa Resources GP LLC

   Delaware

Subsidiaries of the Partnership

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.

   Delaware

Centrahoma Processing, LLC

   Delaware

DEVCO Holdings LLC

   Delaware

Downstream Energy Ventures Co., L.L.C.

   Delaware

FCPP Pipeline, LLC

   Delaware

Flag City Processing Partners, LLC

   Delaware

Floridian Natural Gas Storage Company, LLC

   Delaware

Grand Prix Pipeline LLC

   Delaware

Pecos Pipeline LLC

   Delaware

Sajet Development LLC

   Delaware

Sajet Properties LLC

   Delaware

Sajet Resources LLC

   Delaware

Salta Properties LLC

   Delaware

Setting Sun Pipeline Corporation

   Delaware

Slider WestOk Gathering, LLC

   Delaware

T2 LaSalle Gas Utility LLC

   Texas

T2 LaSalle Gathering Company LLC

   Delaware

Targa Badlands Holdings LLC

   Delaware

Targa Badlands LLC

   Delaware

Targa Canada Liquids Inc.

   British Columbia, Canada

Targa Capital LLC

   Delaware

Targa Chaney Dell LLC

   Delaware

Targa Channelview LLC

   Delaware

Targa Cogen LLC

   Delaware

Targa Crude Marketing LLC

   Delaware

Targa Crude Pipeline LLC

   Delaware

Targa Delaware LLC

   Delaware

Targa Downstream LLC

   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Holding LLC

   Delaware

Targa Intrastate Pipeline LLC

   Delaware

Targa Liquids Marketing and Trade LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

 

Schedule 2-1



--------------------------------------------------------------------------------

Targa Midkiff LLC

   Delaware

Targa Midland Gas Pipeline LLC

   Delaware

Targa Midland LLC

   Delaware

Targa Midstream Services LLC

   Delaware

Targa MLP Capital LLC

   Delaware

Targa NGL Pipeline Company LLC

   Delaware

Targa Pipeline Escrow LLC

   Delaware

Targa Pipeline Finance Corporation

   Delaware

Targa Pipeline Mid-Continent Holdings LLC

   Delaware

Targa Pipeline Mid-Continent LLC

   Delaware

Targa Pipeline Mid-Continent WestOk LLC

   Delaware

Targa Pipeline Mid-Continent WestTex LLC

   Delaware

Targa Pipeline Operating Partnership LP

   Delaware

Targa Pipeline Partners GP LLC

   Delaware

Targa Pipeline Partners LP

   Delaware

Targa Receivables LLC

   Delaware

Targa Resources Operating GP LLC

   Delaware

Targa Resources Operating LLC

   Delaware

Targa Resources Partners Finance Corporation

   Delaware

Targa Southern Delaware LLC

   Delaware

Targa SouthOk NGL Pipeline LLC

   Oklahoma

Targa SouthTex Midstream Company LP

   Texas

Targa Train 6 LLC

   Delaware

Targa Train 7 LLC

   Delaware

Targa Train 8 LLC

   Delaware

Targa Transport LLC

   Delaware

Terracotta Ventures LLC

   Delaware

Tesla Resources LLC

   Delaware

Tesuque Pipeline, LLC

   Delaware

TPL Arkoma Holdings LLC

   Delaware

TPL Arkoma Inc.

   Delaware

TPL Arkoma Midstream LLC

   Delaware

TPL Barnett LLC

   Delaware

TPL Gas Treating LLC

   Delaware

TPL SouthTex Gas Utility Company LP

   Texas

TPL SouthTex Midstream Holding Company LP

   Texas

TPL SouthTex Midstream LLC

   Delaware

TPL SouthTex Pipeline Company LLC

   Texas

TPL SouthTex Processing Company LP

   Texas

TPL SouthTex Transmission Company LP

   Texas

Velma Gas Processing Company, LLC

   Delaware

Velma Intrastate Gas Transmission Company, LLC

   Delaware

Venice Energy Services Company, L.L.C.

   Delaware

Versado Gas Processors, L.L.C.

   Delaware

 

Schedule 2-2



--------------------------------------------------------------------------------

SCHEDULE 3

Non-Guarantor Subsidiaries

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.

   Delaware

Centrahoma Processing, LLC

   Delaware

DEVCO Holdings LLC

   Delaware

Downstream Energy Ventures Co., L.L.C.

   Delaware

Floridian Natural Gas Storage Company, LLC

   Delaware

Grand Prix Pipeline LLC

   Delaware

Sajet Development LLC

   Delaware

Sajet Properties LLC

   Delaware

Sajet Resources LLC

   Delaware

Salta Properties LLC

   Delaware

Setting Sun Pipeline Corporation

   Delaware

T2 LaSalle Gas Utility LLC

   Texas

T2 LaSalle Gathering Company LLC

   Delaware

Targa Badlands Holdings LLC

   Delaware

Targa Badlands LLC

   Delaware

Targa Canada Liquids Inc.

   British Columbia, Canada

Targa Holding LLC

   Delaware

Targa Midland Gas Pipeline LLC

   Delaware

Targa Pipeline Escrow LLC

   Delaware

Targa Pipeline Finance Corporation

   Delaware

Targa Pipeline Mid-Continent WestOk LLC

   Delaware

Targa Pipeline Mid-Continent WestTex LLC

   Delaware

Targa Receivables LLC

   Delaware

Targa Resources Partners Finance Corporation

   Delaware

Targa Train 6 LLC

   Delaware

Targa Train 7 LLC

   Delaware

Terracotta Ventures LLC

   Delaware

Tesla Resources LLC

   Delaware

Venice Energy Services Company, L.L.C.

   Delaware

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

Guarantors

 

Name

  

Jurisdiction of Organization

FCPP Pipeline, LLC

   Delaware

Flag City Processing Partners, LLC

   Delaware

Pecos Pipeline LLC

   Delaware

Slider WestOk Gathering, LLC

   Delaware

Targa Capital LLC

   Delaware

Targa Chaney Dell LLC

   Delaware

Targa Channelview LLC

   Delaware

Targa Cogen LLC

   Delaware

Targa Crude Marketing LLC

   Delaware

Targa Crude Pipeline LLC

   Delaware

Targa Delaware LLC

   Delaware

Targa Downstream LLC

   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Intrastate Pipeline LLC

   Delaware

Targa Liquids Marketing and Trade LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

Targa Midkiff LLC

   Delaware

Targa Midland LLC

   Delaware

Targa Midstream Services LLC

   Delaware

Targa MLP Capital LLC

   Delaware

Targa NGL Pipeline Company LLC

   Delaware

Targa Pipeline Mid-Continent Holdings LLC

   Delaware

Targa Pipeline Mid-Continent LLC

   Delaware

Targa Pipeline Operating Partnership LP

   Delaware

Targa Pipeline Partners GP LLC

   Delaware

Targa Pipeline Partners LP

   Delaware

Targa Resources Operating GP LLC

   Delaware

Targa Resources Operating LLC

   Delaware

Targa Southern Delaware LLC

   Delaware

Targa SouthOk NGL Pipeline LLC

   Oklahoma

Targa SouthTex Midstream Company LP

   Texas

Targa Train 8 LLC

   Delaware

Targa Transport LLC

   Delaware

Tesuque Pipeline, LLC

   Delaware

TPL Arkoma Holdings LLC

   Delaware

TPL Arkoma Inc.

   Delaware

TPL Arkoma Midstream LLC

   Delaware

TPL Barnett LLC

   Delaware

 

Schedule 4-1



--------------------------------------------------------------------------------

TPL Gas Treating LLC

   Delaware

TPL SouthTex Gas Utility Company LP

   Texas

TPL SouthTex Midstream Holding Company LP

   Texas

TPL SouthTex Midstream LLC

   Delaware

TPL SouthTex Pipeline Company LLC

   Texas

TPL SouthTex Processing Company LP

   Texas

TPL SouthTex Transmission Company LP

   Texas

Velma Gas Processing Company, LLC

   Delaware

Velma Intrastate Gas Transmission Company, LLC

   Delaware

Versado Gas Processors, L.L.C.

   Delaware

 

Schedule 4-2



--------------------------------------------------------------------------------

SCHEDULE 5

Material Subsidiaries

(Certain entities are also listed on Schedule 4)

 

Name

   Jurisdiction of Organization

Carnero G&P LLC

   Delaware

Cedar Bayou Fractionators, L.P.

   Delaware

Centrahoma Processing LLC

   Delaware

Grand Prix Pipeline LLC

   Delaware

Targa Badlands LLC

   Delaware

Targa Chaney Dell LLC

   Delaware

Targa Channelview LLC

   Delaware

Targa Crude Marketing LLC

   Delaware

Targa Crude Pipeline LLC

   Delaware

Targa Delaware LLC

   Delaware

Targa Downstream LLC

   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Holding LLC

   Delaware

Targa Liquids Marketing and Trade LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

Targa Midkiff LLC

   Delaware

Targa Midland LLC

   Delaware

Targa Midstream Services LLC

   Delaware

Targa NGL Pipeline Company LLC

   Delaware

Targa Pipeline Mid-Continent LLC

   Delaware

Targa Pipeline Mid-Continent WestOk LLC

   Delaware

Targa Pipeline Mid-Continent WestTex LLC

   Delaware

Targa Southern Delaware LLC

   Delaware

TPL Gas Treating LLC

   Delaware

TPL SouthTex Processing Company LP

   Texas

TPL SouthTex Transmission Company LP

   Texas

Venice Energy Services Company, L.L.C.

   Delaware

 

Schedule 5-1



--------------------------------------------------------------------------------

SCHEDULE 6

Excluded Guarantors

 

Name

   Jurisdiction of Organization

FCPP Pipeline, LLC

   Delaware

Flag City Processing Partners, LLC

   Delaware

Pecos Pipeline LLC

   Delaware

Slider WestOk Gathering, LLC

   Delaware

Targa Badlands Holdings LLC

   Delaware

Targa Chaney Dell LLC

   Delaware

Targa Channelview LLC

   Delaware

Targa Crude Marketing LLC

   Delaware

Targa Crude Pipeline LLC

   Delaware

Targa Delaware LLC

   Delaware

Targa Midkiff LLC

   Delaware

Targa Midland LLC

   Delaware

Targa Pipeline Mid-Continent Holdings LLC

   Delaware

Targa Pipeline Mid-Continent LLC

   Delaware

Targa Pipeline Operating Partnership LP

   Delaware

Targa Pipeline Partners GP LLC

   Delaware

Targa Pipeline Partners LP

   Delaware

Targa Southern Delaware LLC

   Delaware

Targa SouthOk NGL Pipeline LLC

   Oklahoma

Targa SouthTex Midstream Company LP

   Texas

Terracotta Ventures LLC

   Delaware

Tesuque Pipeline, LLC

   Delaware

TPL Arkoma Holdings LLC

   Delaware

TPL Arkoma Inc.

   Delaware

TPL Arkoma Midstream LLC

   Delaware

TPL Barnett LLC

   Delaware

TPL Gas Treating LLC

   Delaware

TPL SouthTex Gas Utility Company LP

   Texas

TPL SouthTex Midstream Holding Company LP

   Texas

TPL SouthTex Midstream LLC

   Delaware

TPL SouthTex Pipeline Company LLC

   Texas

TPL SouthTex Processing Company LP

   Texas

TPL SouthTex Transmission Company LP

   Texas

Velma Gas Processing Company, LLC

   Delaware

Velma Intrastate Gas Transmission Company, LLC

   Delaware

Versado Gas Processors, L.L.C.

   Delaware

 

Schedule 6-1



--------------------------------------------------------------------------------

ANNEX A

US $1,000,000,000

 

LOGO [g835310g1115211943684.jpg]

TARGA RESOURCES PARTNERS LP

TARGA RESOURCES PARTNERS FINANCE CORPORATION

5.500% Senior Notes due 2030

November 13, 2019

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated November 13, 2019. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

Terms Applicable to the 5.500% Senior Notes due 2030

 

Issuers:   

Targa Resources Partners LP

Targa Resources Partners Finance Corporation

Principal Amount:    $1,000,000,000 Title of Securities:    5.500% Senior Notes
due 2030 (the “Notes”) Final Maturity Date:    March 1, 2030 Issue Price:   
100%, plus accrued interest, if any, from November 27, 2019 Coupon:    5.500%
Yield to Maturity:    5.500% Spread to Benchmark Treasury:    +362.8 basis
points Benchmark Treasury:    6.250% due May 15, 2030 Benchmark Treasury Yield:
   1.872% Interest Payment Dates:    March 1 and September 1, beginning on
September 1, 2020 Record Dates:    February 15 and August 15

 

Annex A-1



--------------------------------------------------------------------------------

Make-Whole Redemption    Make-whole redemption at T+50 basis points prior to
March 1, 2025 Optional Redemption:    In addition, on or after March 1, 2025,
the Issuers may redeem all or a part of the Notes at the redemption prices
(expressed as percentages of principal amount) set forth below, plus accrued and
unpaid interest and Liquidated Damages, if any, on the Notes redeemed, to the
applicable redemption date, if redeemed during the twelve-month period beginning
on March 1 of each year indicated below:

 

Year

   Price  

2025

     102.750 % 

2026

     101.833 % 

2027

     100.917 % 

2028 and thereafter

     100.000 % 

 

Optional Redemption After Certain Equity Offerings:    Up to 35% at 105.500%
prior to March 1, 2023 Initial Purchasers:   

RBC Capital Markets, LLC

Barclays Capital Inc.

BofA Securities, Inc.

Citigroup Global Markets Inc.

MUFG Securities Americas Inc.

Wells Fargo Securities, LLC

PNC Capital Markets LLC

BBVA Securities Inc.

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC

SunTrust Robinson Humphrey, Inc.

ING Financial Markets LLC

BB&T Capital Markets, a division of BB&T Securities, LLC

BMO Capital Markets Corp.

CIBC World Markets Corp.

Credit Agricole Securities (USA) Inc.

Fifth Third Securities, Inc.

Regions Securities LLC

Citizens Capital Markets, Inc.

The Huntington Investment Company

Trade Date:    November 13, 2019 Settlement Date:    November 27, 2019 (T+10
business days) Denominations:    $2,000 and integral multiples of $1,000 in
excess thereof Distribution:    144A and Regulation S with registration rights
as set forth in the Preliminary Offering Memorandum CUSIP and ISIN Numbers:   
144A Notes:    Reg S Notes:   

CUSIP: 87612B BP6

ISIN: US87612BBP67

  

CUSIP: U87571 AR3

ISIN: USU87571AR32

Updates to Preliminary Offering Memorandum:

The following disclosure in each location where such information appears in the
Preliminary Offering Memorandum is amended to read as follows:

 

Annex A-2



--------------------------------------------------------------------------------

“As of September 30, 2019, and after giving effect to this offering and the use
of the proceeds therefrom, we would have had $7,102.7 million in total
indebtedness with no borrowings outstanding and $2,126.2 million of borrowing
capacity under our senior secured revolving credit facility and $83.8 million of
borrowings and $162.2 million borrowing capacity under our Securitization
Facility.”

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B

 

1.

Fourth Amended and Restated Credit Agreement, dated June 29, 2018, by and among
the Targa Resources Partners LP, Bank of America, N.A., as Administrative Agent,
Collateral Agent and Swing Line Lender, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, Capital One, National Association, Citigroup
Global Markets Inc., RBC Capital Markets, LLC and Wells Fargo Bank, National
Association, as Co-Syndication Agents, BBVA Compass, Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A., MUFG Union Bank, N.A., PNC Bank, National
Association, and The Toronto-Dominion Bank, New York Branch, as Co-Documentation
Agents and the other lenders and L/C Issuers party thereto, as amended

 

2.

Indenture dated as of October 25, 2012, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

 

3.

Indenture dated as of May 14, 2013, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

 

4.

Indenture dated as of September 14, 2015, among Targa Resources Partners LP,
Targa Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

5.

Indenture dated as of October 6, 2016, among Targa Resources Partners LP, Targa
Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

6.

Indenture dated as of October 17, 2017, among Targa Resources Partners LP, Targa
Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

7.

Indenture dated as of April 12, 2018, among Targa Resources Partners LP, Targa
Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

8.

Indenture dated as of January 17, 2019, among Targa Resources Partners LP, Targa
Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

Annex B-1



--------------------------------------------------------------------------------

ANNEX C

 

1.

Each of the Issuers and the Non-Excluded Guarantors has been duly incorporated
or formed, as the case may be, under the laws of its jurisdiction of
incorporation or formation, as the case may be.

 

2.

Each of the Issuers and the Covered Guarantors is validly existing as a limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of its jurisdiction of formation or incorporation,
as applicable, and has all requisite limited partnership, limited liability
company or corporate power and authority, as applicable, necessary to own or
lease its properties and to conduct its business, in each case as described in
the Pricing Disclosure Package and the Final Memorandum in all material
respects.

 

3.

The Partnership has the authorized, issued and outstanding capitalization set
forth in the Pricing Disclosure Package and the Final Memorandum as of the dates
specified therein; all of the issued and outstanding equity interests (other
than general partner interests) of each of the Issuers and the Non-Excluded
Guarantors have been duly authorized and validly issued (in accordance with the
organizational documents of each such entity), are fully paid (in the case of an
interest in a limited partnership or limited liability company, to the extent
required under the organizational documents of such entity) and nonassessable
(except as such nonassessability may be affected by Sections 17-607 and 17-804
of the Delaware LP Act, Sections 18-607 and 18-804 of the Delaware LLC Act or
Sections 153.102, 153.103, 153.202 and 153.210 of the TBOC, as applicable) and,
to the knowledge of such counsel, were not issued in violation of any preemptive
or similar right; all of the issued and outstanding equity interests of Finance
Co and each Non-Excluded Guarantor are owned, directly or indirectly, by the
Partnership, free and clear of all Liens (other than (i) those created by or
arising under the Delaware General Corporation Law, the Delaware LLC Act or the
Delaware LP Act, as the case may be; (ii) restrictions on transferability and
other Liens described in the Pricing Disclosure Package, the Final Memorandum or
the organizational documents; (iii) those arising pursuant to or permitted under
the Partnership Credit Agreement; and (iv) those imposed by the Act and the
securities or “Blue Sky” laws of certain jurisdictions) (A) in respect of which
a financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor or, in the case of equity interests of a
Non-Excluded Guarantor owned directly by one or more other Non-Excluded
Guarantors, naming any such other Non-Excluded Guarantors as debtor(s), is on
file as of a recent date in the office of the Secretary of State of the State of
Delaware or (B) otherwise known to such counsel, without independent
investigation).

 

4.

The Issuers and each Covered Guarantor have all requisite corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform each of their obligations under the Indenture, the
Notes, the Exchange Notes and the Private Exchange Notes (each as defined in the
Registration Rights Agreement); the Indenture meets the requirements for
qualification under the TIA; the Indenture has been duly and validly authorized
by the Issuers and each Covered Guarantor and, when duly executed and delivered
by the Issuers and each Covered Guarantor (assuming the due

 

Annex C-1



--------------------------------------------------------------------------------

  authorization, execution and delivery thereof by the Trustee and SouthOk),
will constitute the valid and legally binding agreement of the Issuers and each
Guarantor, enforceable against the Issuers and each Guarantor in accordance with
its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

5.

The Notes have each been duly and validly authorized by the Issuers and, when
duly executed and delivered by the Issuers and paid for by the Initial
Purchasers in accordance with the terms of this Agreement (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute the valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture, and enforceable against the
Issuers in accordance with their terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

 

6.

The Guarantees have been duly and validly authorized by the Covered Guarantors
and when the Notes have been paid for by the Initial Purchasers in accordance
with the terms of this Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and SouthOk and the due authentication
of the Notes by the Trustee in accordance with the Indenture), will constitute
the valid and legally binding obligations of the Guarantors, entitled to the
benefits of the Indenture, and enforceable against the Guarantors in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

7.

The Exchange Notes and the Private Exchange Notes have been duly and validly
authorized by the Issuers, and if and when the Exchange Notes and the Private
Exchange Notes are duly executed and delivered by the Issuers in accordance with
the terms of the Registration Rights Agreement and the Indenture (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Exchange Notes and the Private Exchange
Notes by the Trustee in accordance with the Indenture), will constitute the
valid and legally binding obligations of the Issuers, entitled to the benefits
of the Indenture, and enforceable against the Issuers in accordance with their
terms, except that the enforcement thereof may be subject to the Enforceability
Exceptions.

 

8.

The Issuers and the Covered Guarantors have all requisite partnership, limited
liability company or corporate power and authority to execute, deliver and
perform their obligations under the Registration Rights Agreement; the
Registration Rights Agreement has been duly and validly authorized by the
Issuers and the Covered Guarantors and, when duly executed and delivered by the
Issuers and the Covered Guarantors (assuming due authorization, execution and
delivery thereof by the Initial Purchasers and SouthOk), will constitute the
valid and legally binding agreement of the Issuers and the Guarantors,
enforceable against the Issuers and the Guarantors in accordance with its terms,
except that (A) the enforcement thereof may be subject to the Enforceability
Exceptions and (B) any rights to indemnity or contribution thereunder may be
limited by federal and state securities laws and public policy considerations.

 

Annex C-2



--------------------------------------------------------------------------------

9.

The Issuers and the Covered Guarantors have all requisite corporate, partnership
or limited liability company power and authority, as applicable, to execute,
deliver and perform their obligations under this Agreement and to consummate the
transactions contemplated hereby; this Agreement and the consummation by the
Issuers and the Covered Guarantors of the transactions contemplated hereby have
been duly and validly authorized by the Issuers and the Covered Guarantors. This
Agreement has been duly executed and delivered by the Issuers and the Covered
Guarantors.

 

10.

(a) The descriptions of the Indenture, the Notes and the Registration Rights
Agreement contained in the Pricing Disclosure Package and the Final Memorandum
are accurate in all material respects, and (b) the statements under the caption
“Certain United States Federal Income Tax Considerations” in the Pricing
Disclosure Package and the Final Memorandum insofar as they purport to
constitute a summary of United States federal tax law and regulations or legal
conclusions with respect thereto, constitute accurate summaries of the matters
described therein in all material respects, subject to the assumptions and
qualifications set forth therein.

 

11.

The execution, delivery and performance of this Agreement, the Indenture, the
Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not constitute or result in a
breach or a default under (or an event that with notice or passage of time or
both would constitute a default under) any of (i) the terms or provisions of any
Contract listed on Annex B hereto, (ii) the organizational documents of any of
the Issuers or the Covered Guarantors, or (iii) any statute, judgment, decree,
order, rule or regulation (excluding any securities laws, rules or regulations)
known to such counsel to be applicable to the Issuers or any of the Covered
Guarantors or any of their respective properties or assets, except, with respect
to clauses (i) and (iii) only, for any such conflict, breach or violation that
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

 

12.

No consent, approval, authorization or order of any governmental authority is
required for the issuance and sale by the Issuers of the Notes to the Initial
Purchasers or the consummation by the Issuers of the other transactions
contemplated hereby, except such as may be required under securities laws, as to
which such counsel need express no opinion in this paragraph, and those which
have previously been obtained.

 

13.

None of the Issuers or the Covered Guarantors is, or immediately after the sale
of the Notes to be sold hereunder and the application of the proceeds from such
sale (as described in the Pricing Disclosure Package and the Final Memorandum
under the caption “Use of Proceeds”) will be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

14.

No registration under the Act of the Notes is required in connection with the
sale of the Notes to the Initial Purchasers or in connection with the initial
resale of the Notes by the Initial Purchasers, in each case, as contemplated by
this Agreement and the Pricing Disclosure Package and the Final Memorandum, and
prior to the commencement of the Exchange Offer (as defined in the Registration
Rights Agreement) or the effectiveness of the Shelf Registration Statement (as
defined in the Registration Rights Agreement), the Indenture is not required to
be qualified under the TIA.

 

Annex C-3



--------------------------------------------------------------------------------

At the time the foregoing opinion is delivered, Vinson & Elkins L.L.P. shall
additionally state that it has participated in conferences with officers and
other representatives of the Issuers, representatives of the independent
registered public accountants for the Issuers, representatives of the Initial
Purchasers and counsel for the Initial Purchasers, at which conferences the
contents of the Pricing Disclosure Package and the Final Memorandum and related
matters were discussed, and, although it has not independently verified, and is
not passing on and assumes no responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package and the
Final Memorandum (except to the extent specified in subsection 7(a)(x)), no
facts have come to its attention which lead it to believe that the Pricing
Disclosure Package, as of the Time of Execution or at the Closing Date, or that
the Final Memorandum, as of its date or at the Closing Date, contained an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that such firm need make no
comment with respect to the financial statements and related notes thereto and
the other financial and accounting data derived from the Issuers’ books and
records included in the Pricing Disclosure Package or the Final Memorandum).

The opinion and advice of Vinson & Elkins L.L.P. described in this Annex C shall
be rendered to the Initial Purchasers at the request of the Partnership and
shall so state therein.

 

Annex C-4